Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 1 of 19 Page ID #:499




    1   BROWNE GEORGE ROSS                       Craig S. Summers (SBN 108,688)
        O’BRIEN ANNAGUEY & ELLIS                 craig.summers@knobbe.com
    2   LLP                                      Ali S. Razai (SBN 246,922)
        Peter W. Ross (SBN 109741)               ali.razai@knobbe.com
    3    pross@bgrfirm.com                       Susan M. Natland (SBN 198,100)
        Charles Avrith (SBN 96804)               susan.natland@knobbe.com
    4    cavrith@bgrfirm.com                     Sean M. Murray (SBN 213,655)
        Tyler J. King (SBN 262547)               sean.murray@knobbe.com
    5    tking@bgrfirm.com                       Brandon G. Smith (SBN 307,676)
        2121 Avenue of the Stars, Suite 2800     brandon.smith@knobbe.com
    6   Los Angeles, California 90067            KNOBBE, MARTENS, OLSON & BEAR,
        Telephone: (310) 274-7100
    7   Facsimile: (310) 275-5697                LLP
                                                 2040 Main Street, Fourteenth Floor
    8   CALL & JENSEN                            Irvine, CA 92614
        Scott P. Shaw (SBN 223592)
    9    sshaw@calljensen.com                    Telephone: (949) 760-0404
        610 Newport Center Drive, Suite 700      Facsimile: (949) 760-9502
   10   Newport Beach, California 90067
        Telephone: (949) 717-3000
   11   Facsimile: (949) 717-3100                Attorneys for Defendants
                                                 lululemon athletica inc. and
   12   Attorneys for Plaintiff                  lululemon athletica canada inc.
        Aliign Activation Wear, LLC
   13
   14
   15
   16                   IN THE UNITED STATES DISTRICT COURT
   17                FOR THE CENTRAL DISTRICT OF CALIFORNIA
   18                                WESTERN DIVISION
   19
   20    ALIIGN ACTIVATION WEAR,             )   Case No.2:20-CV-03339-SVW-JEM
         LLC, a California limited liability )
   21    company                             )   STIPULATED PROTECTIVE
                                             )   ORDER
   22                  Plaintiff,            )
                                             )
   23           v.                           )   Honorable Stephen V. Wilson
                                             )   Magistrate Judge John E. McDermott
   24    lululemon athletica canada, inc., a )
         Canadian corporation and lululemon )
   25    athletica, inc., a Delaware         )
         corporation and DOES 1-10           )
   26                                        )
                       Defendants.           )
   27                                        )
   28
        1712878.1
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 2 of 19 Page ID #:500




    1   1.          PURPOSES AND LIMITATIONS
    2               Discovery in this action is likely to involve production of confidential,
    3   proprietary or private information for which special protection from public
    4   disclosure and from use for any purpose other than prosecuting this litigation
    5   may be warranted. Accordingly, the parties hereby stipulate and respectfully
    6   request that the Court enter the following Stipulated Protective Order. The
    7   parties acknowledge that this Order does not confer blanket protections on all
    8   disclosures or responses to discovery and that the protection it affords from
    9   public disclosure and use extends only to the limited information or items that
   10   are entitled to confidential treatment under the applicable legal principles.
   11               1.1   Good Cause Statement
   12               This action is likely to involve trade secrets, customer and pricing lists,
   13   market research, and other valuable research, marketing, development,
   14   commercial, financial, technical and/or proprietary information for which special
   15   protection from public disclosure and from use for any purpose other than
   16   prosecution of this action is warranted.           Such confidential and proprietary
   17   materials and information consist of, among other things, confidential business or
   18   financial information, information regarding confidential business practices, or
   19   other confidential research, development, or commercial information (including
   20   information implicating privacy rights of third parties), information otherwise
   21   generally unavailable to the public, or which may be privileged or otherwise
   22   protected from disclosure under state or federal statutes, court rules, case
   23   decisions, or common law. Information such as sales volumes, sales units, costs
   24   of goods sold, price structures, business costs, profit margins, customer lists,
   25   marketing strategies, and competitive business plans may need to be disclosed
   26   only to a party’s attorneys due to the potential for competitive harm. Accordingly,
   27   to expedite the flow of information, to facilitate the prompt resolution of disputes
   28   over confidentiality of discovery materials, to adequately protect information the
        1712878.1                                   -1-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 3 of 19 Page ID #:501




    1   parties are entitled to keep confidential, to ensure that the parties are permitted
    2   reasonable necessary uses of such material in preparation for and in the conduct
    3   of trial, to address their handling at the end of the litigation, and serve the ends of
    4   justice, a protective order for such information is justified in this matter. To
    5   adequately protect information the parties are entitled to keep confidential and to
    6   prevent competitive harm two tiers of confidentiality designations—
    7   “CONFIDENTIAL” and “HIGHLY CONFIDENTIAL-ATTORNEY EYES
    8   ONLY”—are required. It is the intent of the parties that information will not be
    9   designated as confidential for tactical reasons and that nothing be so designated
   10   without a good faith and reasonable belief that it has been maintained in a
   11   confidential, non-public manner, and there is good cause why it should not be part
   12   of the public record of this case.
   13               1.2   Acknowledgment Of Procedure For Filing Under Seal
   14               The parties further acknowledge, as set forth in Section 12.3, below, that
   15   this Stipulated Protective Order does not entitle them to file confidential
   16   information under seal; Local Civil Rule 79-5 sets forth the procedures that must
   17   be followed and the standards that will be applied when a party seeks permission
   18   from the court to file material under seal.
   19               There is a strong presumption that the public has a right of access to judicial
   20   proceedings and records in civil cases. In connection with non-dispositive
   21   motions, good cause must be shown to support a filing under seal. See Kamakana
   22   v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006), Phillips v.
   23   Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002), Makar-Welbon v.
   24   Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999) (even stipulated
   25   protective orders require good cause showing), and a specific showing of good
   26   cause or compelling reasons with proper evidentiary support and legal
   27   justification, must be made with respect to Protected Material that a party seeks
   28   to file under seal. The parties’ mere designation of information as Protected
        1712878.1                                     -2-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 4 of 19 Page ID #:502




    1   Material does not—without the submission of competent evidence by declaration,
    2   establishing that the material sought to be filed under seal qualifies as
    3   confidential, privileged, or otherwise protectable—constitute good cause.
    4               Further, if a party requests sealing related to a dispositive motion or trial,
    5   then compelling reasons, not only good cause, for the sealing must be shown, and
    6   the relief sought shall be narrowly tailored to serve the specific interest to be
    7   protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th Cir.
    8   2010). For each item or type of information, document, or thing sought to be filed
    9   or introduced under seal in connection with a dispositive motion or trial, the party
   10   seeking protection must articulate compelling reasons, supported by specific facts
   11   and legal justification, for the requested sealing order.             Again, competent
   12   evidence supporting the application to file documents under seal must be provided
   13   by declaration.
   14               Any document that is not confidential, privileged, or otherwise protectable
   15   in its entirety will not be filed under seal if the confidential portions can be
   16   redacted. If documents can be redacted, then a redacted version for public
   17   viewing, omitting only the confidential, privileged, or otherwise protectable
   18   portions of the document, shall be filed. Any application that seeks to file
   19   documents under seal in their entirety should include an explanation of why
   20   redaction is not feasible.
   21   2.          DEFINITIONS
   22               2.1   Action: Case No. 2:20-cv-03339-SVW-JEM
   23               2.2   Challenging Party: a Party or Non-Party that challenges the
   24   designation of information or items under this Order.
   25               2.3   “CONFIDENTIAL” Information or Items: information (regardless
   26   of how it is generated, stored or maintained) or tangible things or the portion
   27   thereof that qualify for protection under Federal Rule of Civil Procedure 26(c),
   28   and as specified above in the Good Cause Statement.
        1712878.1                                     -3-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 5 of 19 Page ID #:503




    1   2.4         “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” Information
    2   or Items: information (regardless of how it is generated, stored or maintained) or
    3   tangible things or the portion thereof that: (a) qualify for protection under Federal
    4   Rule of Civil Procedure 26(c) and as specified above in the Good Cause
    5   Statement, and (b) the disclosure of which to the opposing party or a competitor
    6   would create a substantial risk of injury to the Designating Party in the good faith,
    7   reasonable belief of the Designating Party, including for example trade secrets or
    8   other highly sensitive business information, including confidential financial
    9   information, or product expansion plans or developments,; or (c) any other
   10   category          of   information   this   Court   subsequently   affords   HIGHLY
   11   CONFIDENTIAL – ATTORNEY EYES ONLY status.
   12               2.5    Counsel: Outside Counsel of Record and House Counsel (as well as
   13   their support staff).
   14               2.6    Designating Party: a Party or Non-Party that designates information
   15   or items that it produces in disclosures or in responses to discovery as
   16   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
   17   ONLY.”
   18               2.7    Disclosure or Discovery Material: all items or information,
   19   regardless of the medium or manner in which it is generated, stored, or maintained
   20   (including, among other things, testimony, transcripts, and tangible things), that
   21   are produced or generated in disclosures or responses to discovery in this matter.
   22               2.8    Expert: a person with specialized knowledge or experience in a
   23   matter pertinent to the litigation who has been retained by a Party or its counsel
   24   to serve as an expert witness or as a consultant in this Action.
   25               2.9    House Counsel: attorneys who are employees of a party to this
   26   Action. House Counsel does not include Outside Counsel of Record or any other
   27   outside counsel.
   28               2.10 Non-Party: any natural person, partnership, corporation, association
        1712878.1                                    -4-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 6 of 19 Page ID #:504




    1   or other legal entity not named as a Party to this action.
    2               2.11 Outside Counsel of Record: attorneys who are not employees of a
    3   party to this Action but are retained to represent or advise a party to this Action
    4   and have appeared in this Action on behalf of that party or are affiliated with a
    5   law firm that has appeared on behalf of that party, and includes support staff.
    6               2.12 Party: any party to this Action, including all of its officers, directors,
    7   employees, consultants, retained experts, and Outside Counsel of Record (and
    8   their support staffs).
    9               2.13 Producing Party: a Party or Non-Party that produces Disclosure or
   10   Discovery Material in this Action.
   11               2.14 Professional Vendors: persons or entities that provide litigation
   12   support services (e.g., photocopying, videotaping, translating, preparing exhibits
   13   or demonstrations, and organizing, storing, or retrieving data in any form or
   14   medium) and their employees and subcontractors.
   15               2.15 Protected Material: any Disclosure or Discovery Material that is
   16   designated         as   “CONFIDENTIAL”          or   “HIGHLY       CONFIDENTIAL          –
   17   ATTORNEY EYES ONLY”
   18               2.16 Receiving Party: a Party that receives Disclosure or Discovery
   19   Material from a Producing Party.
   20   3.          SCOPE
   21               The protections conferred by this Stipulation and Order cover not only
   22   Protected Material (as defined above), but also: (1) any information copied or
   23   extracted from Protected Material; (2) all copies, excerpts, summaries, or
   24   compilations of Protected Material; and (3) any testimony, conversations, or
   25   presentations by Parties or their Counsel that would reveal Protected Material.
   26   Any use of Protected Material at trial shall be governed by the orders of the trial
   27   judge. This Order does not govern the use of Protected Material at trial.
   28   ///
        1712878.1                                     -5-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 7 of 19 Page ID #:505




    1   4.          DURATION
    2               Once a case proceeds to trial, information that was designated as
    3   PROTECTED MATERIAL or maintained pursuant to this protective order used
    4   or introduced as an exhibit at trial becomes public and will be presumptively
    5   available to all members of the public, including the press, unless compelling
    6   reasons supported by specific factual findings to proceed otherwise are made to
    7   the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
    8   (distinguishing “good cause” showing for sealing documents produced in
    9   discovery from “compelling reasons” standard when merits-related documents
   10   are part of court record). Accordingly, the terms of this protective order do not
   11   extend beyond the commencement of the trial.
   12   5.          DESIGNATING PROTECTED MATERIAL
   13               5.1     Exercise of Restraint and Care in Designating Material for
   14   Protection. Each Party or Non-Party that designates information or items for
   15   protection under this Order must take care to limit any such designation to specific
   16   material that qualifies under the appropriate standards. To the extent practicable,
   17   the Designating Party must designate for protection only those parts of material,
   18   documents, items or oral or written communications that qualify so that other
   19   portions of the material, documents, items or communications for which
   20   protection is not warranted are not swept unjustifiably within the ambit of this
   21   Order.
   22               Mass,    indiscriminate   or   routinized   designations   are   prohibited.
   23   Designations that are shown to be clearly unjustified or that have been made for
   24   an improper purpose (e.g., to unnecessarily encumber the case development
   25   process or to impose unnecessary expenses and burdens on other parties) may
   26   expose the Designating Party to sanctions.
   27               If it comes to a Designating Party’s attention that information or items that
   28   it designated for protection do not qualify for protection, that Designating Party
        1712878.1                                    -6-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 8 of 19 Page ID #:506




    1   must promptly notify all other Parties that it is withdrawing the inapplicable
    2   designation.
    3               5.2   Manner and Timing of Designations. Except as otherwise provided
    4   in this Order (see, e.g., second paragraph of Section 5.2(a) below), or as otherwise
    5   stipulated or ordered, Disclosure or Discovery Material that qualifies for
    6   protection under this Order must be clearly so designated before the material is
    7   disclosed or produced.
    8               Designation in conformity with this Order requires:
    9               (a) for information in documentary form (e.g., paper or electronic
   10   documents, but excluding transcripts of depositions or other pretrial or trial
   11   proceedings), that the Producing Party affix at a minimum, the legend
   12   “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), or the legend
   13   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” (hereinafter
   14   “HIGHLY CONFIDENTIAL legend”) to at least the first page of the document
   15   that contains Protected Material. If only a portion or portions of the material on
   16   a page qualifies for protection, the Producing Party also must clearly identify the
   17   protected portion(s) (e.g., by making appropriate markings in the margins).
   18               A Party or Non-Party that makes original documents available for
   19   inspection need not designate them for protection until after the inspecting Party
   20   has indicated which documents it would like copied and produced. During the
   21   inspection and before the designation, all of the material made available for
   22   inspection shall be deemed “HIGHLY CONFIDENTIAL – ATTORNEY EYES
   23   ONLY.” After the inspecting Party has identified the documents it wants copied
   24   and produced, the Producing Party must determine which documents, or portions
   25   thereof, qualify for protection under this Order. Then, before producing the
   26   specified documents, the Producing Party must affix the “CONFIDENTIAL
   27   legend” or “HIGHLY CONFIDENTIAL legend” to each page that contains
   28   Protected Material. If only a portion of the material on a page qualifies for
        1712878.1                                   -7-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 9 of 19 Page ID #:507




    1   protection, the Producing Party also must clearly identify the protected portion(s)
    2   (e.g., by making appropriate markings in the margins).
    3               (b) for testimony given in deposition or other proceeding, the designator
    4   shall specify all protected testimony and the level of protection being asserted or,
    5   in the alternative, it may designate on the record at the deposition that the entire
    6   transcript be designated CONFIDENTIAL or HIGHLY CONFIDENTIAL –
    7   ATTORNEY EYES ONLY. If the designator designates the entire transcript
    8   CONFIDENTIAL or HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY,
    9   within 21 days after the final transcript is available, the designator must provide
   10   written notice to the other party specifically identifying by page and line number
   11   all portions of the transcript that should be treated as “CONFIDENTIAL” or
   12   “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” in accordance with
   13   this Stipulated Protective Order, otherwise the entire transcript will be de-
   14   designated and not afforded any protection as including confidential information.
   15               (c) for information produced in some form other than documentary and for
   16   any other tangible items, that the Producing Party affix in a prominent place on
   17   the exterior of the container or containers in which the information is stored the
   18   legend “CONFIDENTIAL” or legend “HIGHLY CONFIDENTIAL.” If only a
   19   portion or portions of the information warrants protection, the Producing Party,
   20   to the extent practicable, shall identify the protected portion(s).
   21               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
   22   failure to designate qualified information or items does not, standing alone, waive
   23   the Designating Party’s right to secure protection under this Order for such
   24   material. Upon timely correction of a designation, the Receiving Party must make
   25   reasonable efforts to assure that the material is treated in accordance with the
   26   provisions of this Order.
   27   6.          CHALLENGING CONFIDENTIALITY DESIGNATIONS
   28               6.1   Timing of Challenges. Any Party or Non-Party may challenge a
        1712878.1                                   -8-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 10 of 19 Page ID #:508




     1   designation of confidentiality at any time that is consistent with the Court’s
     2   Scheduling Order.
     3               6.2   Meet and Confer. The Challenging Party shall initiate the dispute
     4   resolution process under Local Rule 37-1 et seq.
     5               6.3   Joint Stipulation. Any challenge submitted to the Court shall be via
     6   a joint stipulation pursuant to Local Rule 37-2.
     7               6.4   The burden of persuasion in any such challenge proceeding shall be
     8   on the Designating Party. Frivolous challenges or designations made for an
     9   improper purpose (e.g., to harass or impose unnecessary expenses and burdens on
    10   other parties) may expose the Challenging Party or Designating Party to
    11   sanctions.        Unless the Designating Party has waived or withdrawn the
    12   confidentiality designation, all parties shall continue to afford the material in
    13   question the level of protection to which it is entitled under the Designating
    14   Party’s designation until the Court rules on the challenge.
    15   7.          ACCESS TO AND USE OF PROTECTED MATERIAL
    16               7.1   Basic Principles. A Receiving Party may use Protected Material that
    17   is disclosed or produced by another Party or by a Non-Party in connection with
    18   this Action only for prosecuting, defending or attempting to settle this Action.
    19   Such Protected Material may be disclosed only to the categories of persons and
    20   under the conditions described in this Order.           When the Action has been
    21   terminated, a Receiving Party must comply with the provisions of Section 13
    22   below (FINAL DISPOSITION).
    23               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
    24   otherwise ordered by the court or permitted in writing by the Designating Party,
    25   a Receiving Party may disclose any information or item designated
    26   “CONFIDENTIAL” only to:
    27               (a)   the Receiving Party’s Outside Counsel of Record in this Action and
    28   other attorneys from Outside Counsel of Record’s law firm, as well as employees
         1712878.1                                   -9-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 11 of 19 Page ID #:509




     1   of said Outside Counsel of Record to whom it is reasonably necessary to disclose
     2   the information for this Action;
     3               (b)   the officers, directors, and employees of the Receiving Party to
     4   whom disclosure is reasonably necessary for this Action, including the Receiving
     5   Party’s House Counsel;
     6               (c)   Experts (as defined in this Order) of the Receiving Party to whom
     7   disclosure is reasonably necessary in this Action and who have signed the
     8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
     9               (d)   the Court and its personnel;
    10               (e)   court reporters and their staff;
    11               (f)   professional jury or trial consultants, mock jurors, and Professional
    12   Vendors to whom disclosure is reasonably necessary for this Action and who have
    13   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    14               (g)   the author or recipient of a document containing the information or
    15   a custodian or other person who otherwise possessed or knew the information;
    16               (h)   during their depositions, witnesses, and attorneys for witnesses, in
    17   the Action to whom disclosure is reasonably necessary provided: (1) the deposing
    18   party requests that the witness and his or her attorney, if the attorney is not already
    19   Outside Counsel of Record for a Party in this Action, sign the form attached as
    20   Exhibit A hereto; and (2) they will not be permitted to keep any confidential
    21   information unless they sign the “Acknowledgment and Agreement to Be Bound”
    22   (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
    23   court. Pages of transcribed deposition testimony or exhibits to depositions that
    24   reveal Protected Material may be separately bound by the court reporter and may
    25   not be disclosed to anyone except as permitted under this Stipulated Protective
    26   Order; and
    27               (i)   any mediator or settlement officer, and their supporting personnel,
    28   mutually agreed upon by any of the parties engaged in settlement discussions.
         1712878.1                                    -10-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 12 of 19 Page ID #:510




     1               7.3   Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEY EYES
     2   ONLY” Information or Items. Unless otherwise ordered by the court or permitted
     3   in writing by the Designating Party, a Receiving Party may disclose material
     4   designated HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY without
     5   further approval only to:
     6               (a)   The Receiving Party’s Outside Counsel of Record in this action and
     7   other attorneys from Outside Counsel of Record’s law firm and employees of
     8   Outside Counsel of Record to whom it is reasonably necessary to disclose the
     9   information for this Action and the Receiving Party’s House Counsel;
    10               (b)   Experts (as defined in this Order) of the Receiving Party to whom
    11   disclosure is reasonably necessary for this Action and who have signed the
    12   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
    13               (c)   the Court and its personnel;
    14               (d)   court reporters and their staff;
    15               (e)   professional jury or trial consultants, and Professional Vendors to
    16   whom disclosure is reasonably necessary, and who have signed the
    17   “Acknowledgment and Agreement to Be Bound” (Exhibit A); and
    18               (f)   the author or recipient of a document containing the material, or a
    19   custodian or other person who otherwise possessed or knew the information;
    20               (g)   any mediator or settlement officer, and their supporting personnel,
    21   mutually agreed upon by any of the parties engaged in settlement discussions
    22               7.4   Procedures for Approving or Objecting to Disclosure of
    23   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL-ATTORNEY EYES
    24   ONLY” Material to Experts.
    25               (a)   A party seeking to disclose to an expert retained by Outside Counsel
    26   of Record any information or item that has been designated “CONFIDENTIAL”
    27   or “HIGHLY CONFIDENTIAL – ATTORNEY EYES ONLY” must first (1) set
    28   forth the full name of the expert and the city and state of his or her primary
         1712878.1                                    -11-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 13 of 19 Page ID #:511




     1   residence, (2) attach a copy of the expert’s current resume, (3) identify the
     2   expert’s current employer(s), and, (4) identify each person or entity from whom
     3   the expert has received compensation or funding for work in his or her areas of
     4   expertise (not including in connection with litigation) in the past three years. If
     5   the expert believes any of the information in (3) is subject to a confidentiality
     6   obligation to a third party, then the expert should provide whatever information
     7   the expert believes can be disclosed without violating any confidentiality
     8   agreements, and the party seeking to disclose the information to the expert shall
     9   be available to meet and confer with the designator regarding any such
    10   confidentiality obligations.
    11               (b)   A party that makes a request and provides the information specified
    12   in Section 7.4(a) may disclose the designated material to the identified expert
    13   unless, within four days of delivering the request, the party receives a written
    14   objection from the designator providing detailed grounds for the objection.
    15               (c)   A Party that receives a timely written objection (“Objecting Party”)
    16   must meet and confer with the Designating Party (through direct voice-to-voice
    17   dialogue) to try to resolve the matter by agreement within seven days of the
    18   written objection. If no agreement is reached, the Party objecting to the disclosure
    19   to the Expert may file a motion as provided under L.R. 37-1 through L.R. 37-4.
    20               (d)   In any such proceeding, the Party opposing disclosure to the Expert
    21   shall bear the burden of proving that the risk of harm that the disclosure would
    22   entail (under the safeguards proposed) outweighs the Receiving Party’s need to
    23   disclose the Protected Material to its Expert.
    24               (e)   Unless the Objecting Party has waived or withdrawn the
    25   confidentiality designation, the material in question shall not be disclosed to the
    26   relevant expert until the Court rules on the objection.
    27   ///
    28
         1712878.1                                  -12-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 14 of 19 Page ID #:512




     1   8.          PROTECTED          MATERIAL          SUBPOENAED            OR      ORDERED
     2               PRODUCED IN OTHER LITIGATION
     3               If a Party is served with a subpoena or a court order issued in other litigation
     4   that compels disclosure of any information or items designated in this Action as
     5   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEY EYES
     6   ONLY” that Party must:
     7               (a)   promptly notify in writing the Designating Party. Such notification
     8   shall include a copy of the subpoena or court order;
     9               (b)   promptly notify in writing the party who caused the subpoena or
    10   order to issue in the other litigation that some or all of the material covered by the
    11   subpoena or order is subject to this Stipulated Protective Order. Such notification
    12   shall include a copy of this Stipulated Protective Order; and
    13               (c)   cooperate with respect to all reasonable procedures sought to be
    14   pursued by the Designating Party whose Protected Material may be affected.
    15               If the Designating Party timely seeks a protective order, the Party served
    16   with the subpoena or court order shall not produce any information designated in
    17   this action as Protected Material before a determination by the court from which
    18   the subpoena or order issued, unless the Party has obtained the Designating
    19   Party’s permission. The Designating Party shall bear the burden and expense of
    20   seeking protection in that court of its confidential material and nothing in these
    21   provisions should be construed as authorizing or encouraging a Receiving Party
    22   in this Action to disobey a lawful directive from another court.
    23   9.          A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
    24               PRODUCED IN THIS LITIGATION
    25               (a) The terms of this Order are applicable to information produced by a
    26   Non-Party in this Action and designated as “CONFIDENTIAL” or “HIGHLY
    27   CONFIDENTIAL – ATTORNEY EYES ONLY.” Such information produced
    28   by Non-Parties in connection with this litigation is protected by the remedies and
         1712878.1                                     -13-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 15 of 19 Page ID #:513




     1   relief provided by this Order. Nothing in these provisions should be construed as
     2   prohibiting a Non-Party from seeking additional protections.
     3               (b) In the event that a Party is required, by a valid discovery request, to
     4   produce a Non-Party’s confidential information in its possession, and the Party is
     5   subject to an agreement with the Non-Party not to produce the Non-Party’s
     6   confidential information, then the Party shall:
     7               (1)   promptly notify in writing the Requesting Party and the Non-Party
     8   that some or all of the information requested is subject to a confidentiality
     9   agreement with a Non-Party;
    10               (2)   promptly provide the Non-Party with a copy of the Stipulated
    11   Protective Order in this Action, the relevant discovery request(s), and a
    12   reasonably specific description of the information requested; and
    13               (3)   make the information requested available for inspection by the Non-
    14   Party, if requested.
    15               (c) If the Non-Party fails to seek a protective order from this court within
    16   14 days of receiving the notice and accompanying information, the Receiving
    17   Party may produce the Non-Party’s confidential information responsive to the
    18   discovery request. If the Non-Party timely seeks a protective order, the Receiving
    19   Party shall not produce any information in its possession or control that is subject
    20   to the confidentiality agreement with the Non-Party before a determination by the
    21   court. Absent a court order to the contrary, the Non-Party shall bear the burden
    22   and expense of seeking protection in this court of its Protected Material.
    23   10.         UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
    24               If a Receiving Party learns that, by inadvertence or otherwise, it has
    25   disclosed Protected Material to any person or in any circumstance not authorized
    26   under this Stipulated Protective Order, the Receiving Party must immediately (a)
    27   notify in writing the Designating Party of the unauthorized disclosures, (b) use its
    28   best efforts to retrieve all unauthorized copies of the Protected Material, (c)
         1712878.1                                   -14-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 16 of 19 Page ID #:514




     1   inform the person or persons to whom unauthorized disclosures were made of all
     2   the terms of this Order, and (d) request such person or persons to execute the
     3   “Acknowledgment and Agreement to Be Bound” that is attached hereto as
     4   Exhibit A.
     5   11.         INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
     6               PROTECTED MATERIAL
     7               The inadvertent production of information that is subject to the attorney-
     8   client privilege or work-product doctrine, or any other applicable privilege that
     9   protects such material from disclosure is not a waiver of the attorney-privilege,
    10   or work-product doctrine, or other applicable privilege or protection from
    11   discovery in this case or in any other federal or state proceeding. This Order shall
    12   be interpreted to provide the maximum protection allowed by Federal Rule of
    13   Evidence 502.
    14               When a Producing Party gives notice to Receiving Parties that certain
    15   inadvertently produced material is subject to a claim of privilege or other
    16   protection, the obligations of the Receiving Parties are those set forth in Federal
    17   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
    18   whatever procedure may be established in an e-discovery order that provides for
    19   production without prior privilege review.
    20   12.         MISCELLANEOUS
    21               12.1 Right to Further Relief. Nothing in this Order abridges the right of
    22   any person to seek its modification by the Court in the future.
    23               12.2 Right to Assert Other Objections. By stipulating to the entry of this
    24   Protective Order, no Party waives any right it otherwise would have to object to
    25   disclosing or producing any information or item on any ground not addressed in
    26   this Stipulated Protective Order. Similarly, no Party waives any right to object
    27   on any ground to use in evidence of any of the material covered by this Protective
    28   Order.
         1712878.1                                  -15-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 17 of 19 Page ID #:515




     1               12.3 Filing Protected Material. A Party that seeks to file under seal any
     2   Protected Material must comply with Local Civil Rule 79-5. Protected Material
     3   may only be filed under seal pursuant to a court order authorizing the sealing of
     4   the specific Protected Material at issue. If a Party’s request to file Protected
     5   Material under seal is denied by the court, then the Receiving Party may file the
     6   information in the public record unless otherwise instructed by the court.
     7   13.         FINAL DISPOSITION
     8               After the final disposition of this Action, as defined in Section 4, within 60
     9   days of a written request by the Designating Party, each Receiving Party must
    10   return all Protected Material to the Producing Party or destroy such material. As
    11   used in this subdivision, “all Protected Material” includes all copies, abstracts,
    12   compilations, summaries, and any other format reproducing or capturing any of
    13   the Protected Material. Whether the Protected Material is returned or destroyed,
    14   the Receiving Party must submit a written certification to the Producing Party
    15   (and, if not the same person or entity, to the Designating Party) by the 60 day
    16   deadline that affirms that the Receiving Party has not retained any copies,
    17   abstracts, compilations, summaries or any other format reproducing or capturing
    18   any of the Protected Material. Notwithstanding this provision, Counsel are
    19   entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
    20   and hearing transcripts, legal memoranda, correspondence, deposition and trial
    21   exhibits, expert reports, attorney work product, and consultant and expert work
    22   product, even if such materials contain Protected Material. Any such archival
    23   copies that contain or constitute Protected Material remain subject to this
    24   Protective Order as set forth in Section 4 (DURATION).
    25   14.         VIOLATION
    26               Any violation of this Order may be punished by appropriate measures
    27   including, without limitation, contempt proceedings and/or monetary sanctions.
    28   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD:
         1712878.1                                    -16-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 18 of 19 Page ID #:516




     1                                    KNOBBE, MARTENS, OLSON & BEAR, LLP
     2
     3   Dated: January 21, 2021          By: /s/ Ali S. Razai
                                              Craig Summers
     4                                        Ali Razai
                                              Susan Natland
     5                                        Brandon Smith
     6                                        Attorneys for Defendants
     7
                                          BROWNE GEORGE ROSS O’BRIEN
     8                                    ANNAGUEY & ELLIS LLP
     9
    10   Dated: January 21, 2021          By: /s/ Charles Avrith (with permission)
    11                                        Peter W. Ross
                                              Charles Avrith
    12                                        Tyler J. King

    13                                        Attorneys for Plaintiff

    14   FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
    15
    16   DATED: 1/22/2021
    17
    18   ___________________________________
    19   Hon. John E. McDermott
         United States Magistrate Judge
    20
    21
    22
    23
    24
    25
    26
    27
    28
         1712878.1                          -17-
Case 2:20-cv-03339-SVW-JEM Document 40 Filed 01/22/21 Page 19 of 19 Page ID #:517




     1                              EXHIBIT A
     2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

     3   I, ____________________________________ [print or type full name], of

     4   _______________________ [print or type full address], declare under penalty

     5   of perjury that I have read in its entirety and understand the Stipulated Protective

     6   Order that was issued by the United States District Court for the Central District

     7   of California on _________ in the case of Aliign Activation Wear, LLC v.

     8   lululemon athletica inc. et al., Case No. 2:20-cv-03339-SVW-JEM (C.D. Cal.).

     9   I agree to comply with and to be bound by all the terms of this Stipulated

    10   Protective Order and I understand and acknowledge that failure to so comply

    11   could expose me to sanctions and punishment in the nature of contempt. I

    12   solemnly promise that I will not disclose in any manner any information or item

    13   that is subject to this Stipulated Protective Order to any person or entity except

    14   in strict compliance with the provisions of this Order. I further agree to submit

    15   to the jurisdiction of the United States District Court for the Central District of

    16   California for enforcing the terms of this Stipulated Protective Order, even if

    17   such enforcement proceedings occur after termination of this action.

    18   I hereby appoint ____________________________ [print or type full name] of

    19   ____________________________________ [print or type full address and

    20   telephone number] as my California agent for service of process in connection

    21   with this action or any proceedings related to enforcement of this Stipulated

    22   Protective Order.

    23
         Date:               _________________________
    24   City and State:     _________________________
    25   Printed name:       _________________________

    26   Signature:          _________________________
    27   34264447

    28
         1712878.1                               -18-
